 Case 1:19-cv-00089-PKC-JO Document 1 Filed 01/06/19 Page 1 of 5 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 JOSE ALVARADO,

                                   Plaintiff,                    Docket No. 1:19-cv-89

           - against -                                           JURY TRIAL DEMANDED

 HELLO AND HOLA MEDIA, INC.

                                   Defendant.


                                            COMPLAINT

          Plaintiff Jose Alvarado (“Alvarado” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Hello and Hola Media, Inc. (“Hello and

Hola” or “Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of US Representative Alexandria Ocascio-Cortez, owned and registered

by Alvarado, a New York based professional photographer. Accordingly, Alvarado seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

          3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.
 Case 1:19-cv-00089-PKC-JO Document 1 Filed 01/06/19 Page 2 of 5 PageID #: 2



       4.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.        Alvarado is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 1689 Summit

Street, Yorktown Heights, NY 10598.

       6.        Upon information and belief, Hello and Hola is a domestic business corporation

duly organized and existing under the laws of the State of New York, with a place of business 1

Metrotech Ctr., 18th Floor, Brooklyn, NY 11201. Upon information and belief Hello and Hola is

registered with the New York Department of State Division of Corporations to do business in the

State of New York. At all times material, hereto, Hello and Hola has owned and operated a

website at the URL: https://us.hola.com (the “Website”).

                                    STATEMENT OF FACTS

       A.        Background and Plaintiff’s Ownership of the Photograph

       7.        Alvarado photographed US Representative Alexandria Ocascio-Cortez (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.        Alvarado is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.        The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-118-599 and titled “6.27.18alexandriaocasiocortez_27.JPG.”

See Exhibit B.

       B.        Defendant’s Infringing Activities

       10.       On or about June 29, 2018, Hello and Hola ran an article on the Website titled

ALEXANDRIA OCASIO-CORTEZ AND J.LO HAVE THIS IN COMMON: MORE FUN FACTS
 Case 1:19-cv-00089-PKC-JO Document 1 Filed 01/06/19 Page 3 of 5 PageID #: 3



ABOUT THE LATINA POLITICIAN. See URL:

https://us.hola.com/en/celebrities/gallery/2018062912316/alexandria-ocasio-cortez-everything-

to-know/1/. The article featured the Photograph. A true and correct copy of the article and a

screenshot of the Photograph on the article are attached hereto as Exhibit C.

          11.   Hello and Hola did not license the Photograph from Plaintiff for its article, nor did

Hello and Hola have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Hello and Hola infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Hello and Hola is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
 Case 1:19-cv-00089-PKC-JO Document 1 Filed 01/06/19 Page 4 of 5 PageID #: 4



       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Hello and Hola be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       January 6, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
Case 1:19-cv-00089-PKC-JO Document 1 Filed 01/06/19 Page 5 of 5 PageID #: 5



                                              By: /s/Richard Liebowitz
                                              Richard P. Liebowitz, Esq.
                                              11 Sunrise Plaza, Suite 305
                                              Valley Stream, New York 11580
                                              Tel: (516) 233-1660
                                              RL@LiebowitzLawFirm.com

                                              Attorneys for Plaintiff Jose Alvarado
